DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive.
Applicant argued on page 14 of the Remark that “one or more of the predefined thresholds” disclosed in Yilmaz et al. is not the same as “ reconfigured” because reconfigure means changing the value. 
Examiner strongly disagrees because a UE 100 (see fig.4) is adapted to receive configuration messages from a BS. These message comprises one or more predefined thresholds (OOS is reconfigured) which the UE 100 uses to compare with the inactive phases ( see col.11; lines 8-15). There are a plurality of available predefined thresholds; and a certain threshold may be selected / configured to compare the inactive phase ( Out-of- sync) with the selected threshold according to a device category of the terminal ( col.10; lines 40-50 & col.12; lines 32-40). The Base station has determined respective predefined thresholds based on a device category of the UE 100 (see col.13; lines 5-10 and lines 50-55). Therefore, Examiner believes respective predefined thresholds includes different values for each class of UE. Determining predefined thresholds with .    
Claim Objections
Claim 6 is objected to because of the following informalities:    Appropriate correction is required.
In claim 6, “counting a nineteenth value of the OOS counter” is objected to because  there is no eighteenth value preceded above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over being
unpatentable over Jung et al. ( US Pat.10,686,573) in view of Yilmaz et al. (US
Pat.10,827,426).
In claims 1,8 Jung et al. discloses a method for managing threshold pair change,
comprising: determining by an user equipment (Ue) a radio link monitor, RLM, reference
signal In-Sync indication, IS/Out-Of-Sync indication, OOS, monitoring threshold
(see col.17; lines 45-67; a UE is configured with multiple pairs of IS/OOS threshold
values, maintains separate IS counter, OOS counter and RLF timer). Jung et al. does not disclose in response to that the RLM reference signal IS/OOS monitoring threshold is reconfigured, managing by the UE an IS counter, an OOS counter, and a radio link failure, RLF timer respectively, based on a current state of the RLF timer and


Yilmaz et al. discloses a UE is capable to detect radio link failure by observing a predefined out of sync threshold between the Ue and the Bs has been exceeded (see fig.3; steps S301,S302,S303; col.9; lines 15-27 and col.10; lines 30-51). In col.11, lines 8- 13; the Ue is adapted to receive a configuration message from a BS comprising one or more predefined thresholds which the Ue uses to compare the duration of preceding inactivity phases ( In response to the IS/OOS monitoring threshold is reconfigured). In col.12; lines 8-20; and fig.5; col.12; lines 40 to col.13; line 6; the UE is configured to start a timer or initiate a counter ( col.9; lines 20-25) in case the inactive phase exceeds said predefined threshold or the UE has been out of sync after a number of out of sync indications ( UE manages counter, radio link failure timer based on the reconfiguration of the IS/OOS pair). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Yilmaz et al. with that of Jung et al. to reconfigure IS/OOS threshold to the UE so that the UE is able to determine when the radio link is out of sync by using the timer, counter.
In claim 15, Jung et al. discloses the Ue also discloses a processor 202, a memory 204 storing computer readable instructions to be executed by the processor 202 to perform methods and routines (see col.8; lines 35-60; fig.2).


In claims 3,10 due to the requirement of "one of following modes" described below, examiner believes the reference of Jung et al. only meet one of the claimed limitations.
Jung et al. discloses wherein in a case where the RLF timer is not running ( see col.10; line 66 to col.11; line 8; the RLF timer may stop when the consecution In-sync indication is received), when the IS/OOS threshold pair is reconfigured from a low threshold pair to a high threshold pair, the managing the IS counter, the OOS counter, and the RLF timer comprises one of following modes:
mode 1: retaining the OOS counter, and counting by using a reconfigured threshold pair criterion based on a value retained on the counter (see col.11; lines 3-8; the UE counts a number of consecutive OOS);


mode 3: clearing the OOS counter and starting the RLF timer;
mode 4: rounding a first preset proportional value of a current value of the OOS counter to obtain a new value of the OOS counter; when the new value of the OOS counter is greater than a first preset value, starting the RLF timer and clearing the OOS counter; when the first new value of the OOS counter is not greater than the first preset value, counting a third value of the OOS counter by using a reconfigured threshold pair criterion based on the first new value of the OOS counter, wherein the first preset proportional value is a value greater than 1;
mode 5: adding a second preset value to a current value of the OOS counter to obtain a new value of the OOS counter; when the new value of the OOS counter is greater than a third preset value, starting the RLF timer; when the new value of the OOS counter is not greater than the third preset value, counting a fourth value of the OOS counter by using a reconfigured threshold pair criterion based on the second new value of the OOS counter; and
mode 6: when a current value of the OOS counter is higher than a first preset threshold value, starting the RLF timer, and when the current value of the OOS counter is lower than the first preset threshold value, using any one of the modes 1, 2, 4 and 5 to obtain 
In claims 4, 11 due to the requirement of "one of following modes" described below, examiner believes the reference of Jung et al. only meets one of the claimed limitations.
Jung et al. discloses wherein in a case where the RLF timer is not running, when the IS/OOS threshold pair is reconfigured from a high threshold pair to a low threshold pair, the managing the IS counter, the OOS counter, and the RLF timer comprises one of following modes (see col.10; line 66 to col.11; line 8; the RLF timer may stop when the consecution In-sync indication is received):

mode 1: resetting the OOS counter to zero, and counting by using a reconfigured threshold pair criterion (see col.11; lines 5-8; the UE resets the OOS counter);

mode 2: retaining the OOS counter, and counting by using a reconfigured threshold pair criterion based on a value retained on the counter (see col.11; lines 3-8; the UE counts a number of consecutive OOS);
mode 3: rounding a second preset proportional value of a current value of the OOS counter to obtain a new value of the OOS counter, and counting an eight value of the OOS counter by using a reconfigured threshold pair criterion based on the new value of 
mode 4: reducing a fourth preset value from a current value of the OOS counter to obtain a new value of the OOS counter, and performing counting a ninth value of the OOS counter by using a reconfigured threshold pair criterion based on the new value of the OOS counter.
In claims 7,14 Jung et al. discloses wherein the RLF timer is started based ona quantity of OOS indications consecutively reported by a lower layer ( see col.10; lines 60-64; the UE send OOS indication to higher layer such as layer 3. When the layer receives consecutive OOS indications, the UE may start an RLF timer) and is stopped based on a quantity of IS indications consecutively reported by the lower layer ( see col.10; line 66 to col.11; line 1; if the layer 3 receives a certain number of consecutive IS indications, the RLF may stop), and in response to that the RLF timer expires, a link is determined to have failed (see col.11; lines 1-2; otherwise, the UE may declare radio link failure (RLF) in response to the RLF timer expiring).
In claims 5,12 due to the requirement of "one of following modes" described below, examiner believes the reference of Jung et al. only meets one of the claimed limitations. Jung et al. discloses wherein in a case where the RLF timer is running, when the IS/OOS threshold pair is reconfigured from a low threshold pair to a high threshold pair, the 
mode 1: retaining the IS counter, and counting by using a reconfigured threshold pair criterion based on a value retained on the counter;
mode 2: retaining the IS counter, counting an eleventh value of the OOS counter by using a reconfigured threshold pair criterion, and shortening the RLF timer based on a value retained on the counter;
mode 3: resetting the IS counter to zero, and counting a twelfth vale of the OOS counter by using a reconfigured threshold pair criterion (see col.11; lines 6-9; the UE resets the IS counter, and counts the a number of consecutive IS indications);
mode 4: resetting the IS counter to zero, and stopping the RLF timer ( see col.11; lines 1-10; the Ue stops RLF timer);
mode 5: resetting the IS counter to zero, and restarting or extending the RLF timer;
mode 6: rounding a third preset proportional value of a current value of the IS counter to obtain a new value of the IS counter, and counting a thirteen value of the OOS counter by using a reconfigured threshold pair criterion based on the new value of the IS counter, wherein the third preset proportional value is a value between 0 and 1; and
mode 7: reducing a ninth preset certain value from a current value of the IS counter to obtain a new value of the IS counter, and counting a fourteenth value of the OOS 
In claims 6,13 due to the requirement of "one of following modes" described below, examiner believes the reference of Jung et al. only meets one of the claimed limitations. Jung et al. discloses wherein in a case where the RLF timer is running, when the IS/OOS threshold pair is reconfigured from a high threshold pair to a low threshold pair, the managing the IS counter, the OOS counter (see col.10; lines 60- 65;the UE starts the RLF timer upon receiving consecutive OOS indications), and the RLF timer comprises one of following modes:
mode 1: retaining the IS counter, and counting a fifteenth value of the OOS counter by using reconfigured a threshold pair criterion based on a value retained on the counter;
mode 2: retaining the IS counter, counting a sixteenth vale of the OOS counter by using a reconfigured threshold pair criterion, and restarting or extending the RLF timer based on a value retained on the counter;
mode 3: resetting the IS counter to zero, and restarting or extending the RLF timer;
mode 4: resetting the IS counter to zero, and stopping the RLF timer (see col.11; lines 1-10; the Ue stops RLF timer);
mode 5: resetting the IS counter to zero, and counting a seventeenth vale of the OOS counter by using a reconfigured threshold pair criterion;

mode 7: adding a seventh preset value to a current value of the current IS counter to obtain a new value of the IS counter; when the new value of the IS counter is greater than an eighth preset value, stopping the RLF timer; when the new value of the IS counter is not greater than the eighth preset value, counting a nineteenth value of the OOS counter by using a reconfigured threshold pair criterion based on the new value of the IS counter; and
mode 8: when the current value of the IS counter is higher than a second preset threshold value, stopping the RLF timer, and determining that a link is recovered; and when the current value of the IS counter is lower than the second preset
threshold value, managing the IS counter, the OOS counter, and the RLF timer by using
any one of the mode 1, mode 2, mode 3, mode 5, mode 6, mode 7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413